t c memo united_states tax_court william r carol enyart petitioners v commissioner of internal revenue respondent docket no filed date benjamin r cooksey for petitioners mary ann waters for respondent memorandum opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 ’ on petition--- ers’ federal_income_tax tax for in the amounts of dollar_figure ‘a111 section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure and dollar_figure respectively the issues remaining for decision are are petitioners required to include in their taxable_income for the year at issue the amount of dollar_figure as consider- ation for the covenant by petitioner william r enyart mr enyart not to compete with b l utility contractors inc b l we hold that they are are petitioners liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that they are this case was submitted fully stipulated the facts that have been stipulated are so found petitioners resided in south point ohio at the time the petition was filed in date mr enyart and john milem sr mr milem incorporated b él which issued to each of them percent of its common_stock in date mr enyart purchased all of mr milem’s b l common_stock and became its sole stockholder in date janet robinson griffiths ms griffiths purchased shares of b l common_stock as a result of a special meeting of b l’s stockholders in date b l issued two additional shares of its common_stock to mr enyart thereby making him and ms griffiths equal stockholders of b l from date through date b l experienced a period of financial hardship that caused its two stockholders mr enyart and ms griffiths to undergo a friendly disagree- ment over how to extricate b l from its financial difficulties mr enyart and ms griffiths ultimately agreed around date that mr enyart was to leave b l in order to implement that agreement mr enyart and b l entered into a sale and purchase agreement agreement dated date under that agree- ment inter alia mr enyart agreed to sell and b l agreed to buy all of his b l common_stock for dollar_figure payable at the time of b l’s purchase ie redemption of that stock that sale and purchase of mr enyart’s b l common_stock was effected in because ms griffiths also wanted mr enyart to enter into a covenant_not_to_compete with bé él but b l lacked the funds to pay him cash for such a covenant the agreement provided in pertinent part 6b enyart agrees and covenants that he will not directly or indirectly or as an officer or owner of any entity compete with b él in the bidding for or contracting for work upon any project where the price for work to be performed by either party is five hun- dred thousand dollars dollar_figure or more for a period of one year from the date of closing which is effective upon closing at a price of three hundred thousand dollars dollar_figure in equipment as further set forth below and a equipment of the value set forth in b above shall be transferred by b l to enyart at clos- ing such equipment shall be selected by enyart from - - the equipment listing attached hereto as exhibit a and shall be valued for transfer and payment purposes hereunder at one hundred fifteen per cent of the values set forth for the items of equipment selected by bnyart ob all such egquipment is presently subject_to financing liens and enyart agrees to accept the trans-- fer of such equipment subject_to such liens bé l will remain responsible for the payment of all such liens as now financed and shall furnish enyart with releases of lien when payment has been made and such liens are released by the financing institution s c if transfer of such equipment or any part thereof cannot be effected because of objection by the lending institution s or otherwise then enyart shall have the use of such equipment by appropriate lease or other reasonable method until the financed amounts shall have been paid_by b l and releases of lien se- cured at which time the equipment shall be transferred to enyart d enyart agrees that he will maintain at his own cost all insurance required by the lending institu- tion s on such egquipment and further agrees that so long as any of such equipment remains titled to b él he will furnish at his own cost liability insurance with a company acceptable to b él for the benefit of b él as to the use of such equipment in minimum amounts equal to those currently in force for b l’s benefit by the naming of b l as an additional or named insured on insurance policies held by enyart or other effective manner each such policy shall contain a provision that it may not be canceled for any reason without thirty days’ prior written notice to b l enyart shall furnish b él with written certificates of insur- ance evidencing the above insurance at all times containing the above provision b l agrees that it will pay one-half the cost of liability insurance in excess of one million dollars dollar_figure e enyart shall be fully responsible for the payment of all taxes license fees and similar costs relating to all equipment and other matters hereunder on a timely basis without contribution by b l f b l presently holds a policy on the life of --- - janet r griffiths in the face_amount of one million dollars dollar_figure and will name the lending institution s holding liens on the equipment involved herein as beneficiary ies in the amount necessary to pay such liens the parties further agree that they will execute such other and further documents as are reason- ably necessary to effect the sales and transfers con- templated herein pursuant to the agreement mr enyart selected dollar_figure worth of certain assets owned by b él b l equipment as consider- ation for his covenant_not_to_compete with bé l we shall refer to mr enyart’s covenant_not_to_compete with b l as mr enyart’s covenant on date pursuant to paragraph of the agreement mr enyart and b l entered into a bill of sale and conveyance bill of sale and conveyance which effected the transfer of the b l equipment from b l to mr enyart the bill of sale and conveyance provided in pertinent part for value received b l utility contractors inc an ohio corporation b él hereby bargains sells conveys assigns and transfers unto william r enyart enyart all items of equipment including but not limited to motor vehicles which are set forth on the list attached hereto and made a part hereof marked as attachment a subject_to the following terms and conditions enyart is fully familiar with each item herein conveyed and accepts same in an as is where is condition without warranty whether express or implied enyart shall be fully responsible for and pay any and all cost and expense involved directly or indirectly in the conveyance transfer and titling of such items including but not limited to sales or -- - transfer_taxes fees and recording costs enyart will transfer title to the listed equipment immediately upon delivery of this instrument and shall be fully responsible for all liabilities attached thereto except as set forth in paragraph below upon acceptance of this instrument enyart acknowledges that the items herein conveyed are jointly and or severally subject_to fi- nancing or other liens evidencing indebtedness owed thereon and accepts such items subject_to such liens b él will remain responsible for the payment of such indebtedness and will provide releases of such liens at such time as the indebtedness is paid and such releases are executed by the entities holding such liens enyart shall be responsible at his own cost for the fulfillment of all conditions of the financing docu- ments relating to such liens and indebtedness includ- ing but not limited to the providing of insurance thereon excepting only the payment of such indebted- ness enyart further agrees that he will execute any documents required by the entities holding liens for the transfer of titles to the equipment in date mr enyart incorporated bill enyart and sons contracting inc enyart company and used the b l equipment to capitalize it and its operations on date b l signed a promissory note payable to bank of ashland in the principal_amount of dollar_figure at dollar_figure percent interest per year b él’s promissory note which was to be paid in installments of dollar_figure that were to commence on date pursuant to the terms of b l’s promissory note b él gave a security_interest to bank of ashland in the goods or property being purchased b l’s deposit accounts and other rights to the payment of money and other_property described in that note as various vehicles bé l’s promissory - note was signed on behalf of b l by ms griffiths as vice presi- dent and mr enyart as president of bé l notes to b l’s financial statements for the periods ended date and indicated that b l’s long-term debt at the end of the period ended date consisted of inter alia a balance of dollar_figure with respect to b l’s promis-- sory note fyffe jones associates psc fyffe jones conducted a review of those financial statements which consisted principally of inguiries of b l personnel and analytical proce- dures applied to b l’s financial data the review conducted by fyffe jones was substantially more limited in scope than an audit conducted in accordance with generally accepted auditing standards enyart company filed a u s_corporation income_tax return form_1120 for enyart company’s return which was signed by mr enyart in that return enyart company reported that it placed the b él equipment into service in and claimed a depreciation deduction with respect to that equipment it calculated that claimed depreciation deduction by using a cost_basis of slightly over dollar_figure the notes to b l’s financial statements for the periods ended date and indicated that b l had additional long-term debt at the end of consisting of dollar_figure of principal on a note payable to bank of ashland which was secured_by an unidentified truck and dollar_figure of principal on a note payable to bank of ashland that was described in those notes to b él’s financial statements as a renewable line of credit - b él issued a form 1099-b to mr enyart for that showed dollar_figure of income relating to the sale to b l of his b él stock b él also issued a form 1099-misc to mr enyart for that showed dollar_figure of income ie the value of the b l equipment that it transferred to mr enyart as consideration for mr enyart’s covenant petitioners filed a joint u s individual_income_tax_return form_1040 for joint_return which was signed by terry r fyffe mr fyffe as paid return preparer petitioners reported the dollar_figure that mr enyart received for the sale of his bél stock in schedule d capital_gains_and_losses schedule d of their joint_return petitioners did not report as ordinary_income in their joint_return the dollar_figure worth of b él equipment that b él transferred to mr enyart during for mr enyart’s covenant instead petitioners attached form_6252 installment_sale income form to that return petitioners reported in form_6252 the dollar_figure value of the b l equipment as the selling_price of certain unidentified property which they claimed was sold on the installment_method petitioners indicated in form_6252 that the unidentified property which they claimed was sold on the installment_method was acquired on date and sold on date petitioners claimed no basis in form_6252 for that property petitioners claimed in form_6252 that they received dollar_figure during with respect to the sale of the - unidentified property claimed to have been sold on the install- ment method and that their installment_sale income for equaled dollar_figure the dollar_figure of installment_sale income claimed in form_6252 was then reported as sec_1231 gain from in- stallment sales from form in form_4797 sales of business property which petitioners attached to their joint_return and as gain from form in schedule d of that return in the notice_of_deficiency notice issued to petitioners for the year at issue respondent determined that mr enyart received from b l as consideration for mr enyart’s covenant the bél equipment valued at dollar_figure consequently respondent determined in the notice to increase petitioners’ taxable_income for by dollar_figure respondent further determined in the notice that petitioners are liable for for the accuracy- related penalty under sec_6662 petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 that this case was submit-- ted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir as a correlative determination respondent eliminated the dollar_figure of capital_gain that petitioners reported in schedule d of their joint_return as gain from form e sec_1231 gain from installment_sales from form respondent also made other correlative determinations -- - we turn first to the tax consequences for the year at issue that are attributable to mr enyart’s receipt of the b l equip- ment in return for his covenant_not_to_compete with b l as framed by petitioners in both their opening and reply briefs the issue that we must decide with respect to mr enyart’s covenant is what amount must petitioners report as gross_income for various equipment received pursuant to a covenant_not_to_compete agreement wherein petitioners received the right to use such equipment that was encumbered by financing for which petitioners were not liable having so framed the issue in this case relating to the b l equipment most of petitioners’ opening and reply briefs nonethe- less advance contentions and arguments in support of petitioners’ position that mr enyart did not constructively receive the b l equipment during the year at issue within the meaning of sec_1_451-2 income_tax regs according to petitioners the mere receipt of the b él equipment transferred pursuant to the covenant_not_to_compete which was encumbered by substantial debt for which petitioners were not liable constitutes a substantial restriction thereby disallowing the envokement sic of the con- structive receipt doctrine the constructive_receipt_doctrine addresses when income although not actually reduced to a taxpayer’s possession is constructively received by the taxpayer see sec_1_451-2 petitioners concede that any income that they have for the year at issue which is attributable to the b l equipment is ordinary_income and not capital_gain as reported in their joint_return income_tax regs petitioners rely on the portion of sec_1_451-2 income_tax regs which provides that income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions id in the instant case the parties disagree over whether during mr enyart received ownership of the b l equipment as contended by respondent or received only the right to use that equipment as contended by petitioners the constructive_receipt_doctrine does not control resolution of that disagreement nor does that doctrine govern resolution of the parties’ dispute over the value of what mr enyart received during the year at issue in return for his covenant_not_to_compete with b l -according to petitioners’ reply brief the real issue for the court to decide is how to value the receipt of this bé l equipment given the amount of liens encumbering the property at such time as b l transferred that equipment to mr enyart petitioners have not however presented any evidence and make no argument about their position as to what the value of the bé l equipment that mr enyart received during is or the amount of ordinary_income that they have for that year as a result of b él’s transfer during that year of the b l equipment to mr enyart petitioners merely state in their opening brief under the matching principle petitioners reported the value of the b él equipment from a timing perspective with the amortization deduction taken by b él in their reply brief petitioners further state that they reported the receipt of the b l equipment in a manner consistent with the related amortization deduction taken by b l with whom petitioner negotiated the cove- nant not to compete this method was chosen as peti- tioner did not know how to value the receipt of the equipment under this set of facts and there appeared to be no statutory or case law on point petitioners advance a number of contentions to support their position that during the year at issue mr enyart received only the right to use the b l equipment including the following the b él equipment was subject_to virtually financing at the time it was transferred to mr enyart the agreement states that petitioners shall have use of such b l equipment until the financed amounts have been paid_by b l b l was in a dire financial position and its ability to pay off the substantial amount of debt encumbering the equipment was in grave guestion and there was a realistic possibility that bél would be unable to make the payments without the bank actually taking repossession of the equipment leaving petitioners without the equipment that was transferred pursuant to the agreement the record does not support the foregoing contentions of peti- tioners the agreement states that at the time the b l equipment was transferred to mr enyart it was subject_to some unspecified amount of liens it does not state as petitioners contend that that equipment was subject_to virtually financing furthermore contrary to petitioners’ contention the agreement provides that only if the lending institutions holding the liens to which the b l equipment was subject objected to the transfer by b él of that equipment or any part thereof to mr enyart so that such a transfer by b l could not be effected was mr enyart to have the use of such equipment by appropriate lease or other reasonable method until the financed amounts shall have been paid_by b l and releases of lien secured at which time the equipment shall be transferred to enyart there is nothing in the record that shows that any lending institution holding a lien on the b él equipment objected to the transfer by b l of such equipment to mr enyart nor does the record establish that b él’s transfer of the b l equipment to mr enyart could not have been and was not effected during the year at issue to the contrary the bill of sale and conveyance effected during that year the transfer by b l to mr enyart of the b l equipment and did not merely grant mr enyart the right to use that equipment the bill of sale and conveyance provided in pertinent part for value received b l hereby bargains sells conveys assigns and transfers unto william r enyart all items of the b él equipment subject_to the following terms and conditions enyart acknowledges that the items herein conveyed are jointly and or severally subject_to financing or other liens evidencing indebtedness owed thereon and accepts such items subject_to such liens bé l will remain responsible for the payment of such indebtedness and will provide releases of such liens at such time as the indebt- edness is paid and such releases are executed by the entities holding such liens enyart shall be responsible at his own cost for the fulfillment of all conditions of the financing documents re- lating to such liens and indebtedness including but not limited to the providing of insurance thereon excepting only the payment of such in- debtedness enyart further agrees that he will -- execute any documents required by the entities holding liens for the transfer of titles to the eguipment the record also shows that during the year at issue bé l was able to pay off as they fell due installments of b l’s promis-- sory note which might have encumbered the b l equipment in this connection b él signed the b l promissory note payable to bank of ashland around mid-date that note was in the principal_amount of dollar_figure and bore interest at dollar_figure percent per year which was to be paid in installments of dollar_figure that were to commence on date the notes to b l’s financial statements for the periods ended date and show that at the end of the balance remaining on the b l promis-- sory note was dollar_figure thus the record establishes that at least during the year at issue b l had the ability to and did satisfy its obligations under the b l promissory note to pay the monthly installments of principal and interest due under that note on the record before us we reject petitioners’ assertions that b l was in a dire financial position and its ability to pay off the substantial amount of debt encumbering the equipment was in grave question and that there was a realistic possibility ‘although the b l promissory note states that b l gave a security_interest to bank of ashland in inter alia goods or property that b l was purchasing and various vehicles it is not clear from that note or the remainder of the record whether some or all of the b l equipment was included within such goods property and vehicles -- - that b l would be unable to make the payments under the bé l promissory note without the bank actually taking repossession of the b l equipment leaving petitioners without the equipment that was transferred pursuant to the agreement based on our examination of the entire record before us we find that petitioners have failed to establish that b él trans-- ferred to mr enyart during the year at issue only the right to use and not ownership of the b l equipment ’ on that record we further find that petitioners have failed to establish that the value of that equipment was less than dollar_figure the value placed on that equipment by the agreement between b él and mr enyart accordingly we sustain respondent’s determination to increase petitioners’ taxable_income for the year at issue by dollar_figure we turn now to respondent’s determination that petitioners are liable for for the accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understate- ment is equal to the excess of the amount of tax required to be tt is significant that during the year at issue mr enyart used the b él equipment to capitalize enyart company and its operations mr enyart thus exercised during the year at issue dominion and control_over the b él equipment it is also notewor- thy that enyart company claimed in its tax_return for a depreciation deduction with respect to the b él equipment which was based upon a cost_basis of slightly over dollar_figure -- - shown in the tax_return over the amount of tax shown in the tax_return see sec_6662 a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure see sec_6662 a the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec c the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant see sec_1_6664-4 b income_tax regs in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant’s error see 70_tc_158 petitioners argue that there was no substantial understate- ment of income_tax for and that therefore they are not liable for that penalty as a result of our holding that peti- tioners’ taxable_income for is to be increased by dollar_figure we reject that argument - petitioners argue in the alternative that respondent’s determination under sec_6662 is wrong because they acted in good_faith and with reasonable_cause in reporting only dollar_figure of capital_gain in their joint_return for the year at issue with respect to mr enyart’s receipt during that year of the bé l equipment to support that alternative argument petitioners contend that there was no statutory or case law to guide them in reporting mr enyart’s receipt of the b él equipment as consid- eration for mr enyart’s covenant and that they relied on mr fyffe to prepare their joint_return on the record before us we reject petitioners’ alternative position under sec_6662 gross_income includes the fair_market_value of property received in payment for services see sec_1_61-2 income_tax regs we have found that amounts paid_by a purchaser to a seller for a covenant_not_to_compete are ordinary_income to the seller since they are tantamount to payments for services 51_tc_306 affd 457_f2d_1022 9th cir see generally 340_f2d_97 6th cir affg 40_tc_511 105_tc_227 we have found that petitioners have failed to show that the value of the bé l equipment which b él transferred to mr enyart during the year at issue was less than dollar_figure on the record before us we reject petitioners’ contention that there was no statutory or case law -- - to guide them in determining the tax treatment of mr enyart’s receipt of the b él equipment in exchange for his covenant_not_to_compete with bél as for petitioners’ claimed reliance on mr fyffe on the instant record we reject that claim petitioners have failed to show what information they provided to mr fyffe in connection with his preparation of their joint_return in fact the record is devoid of any evidence regarding the preparation of that return and petitioners’ claimed reliance on mr fyffe based on our examination of the entire record before us we find that petitioners have failed to establish that they acted with reasonable_cause and in good_faith in taking the position reflected in their joint_return with respect to the b él equip- ment we further find on that record that petitioners have failed to establish any error in respondent’s determination that they are liable for for the accuracy-related_penalty under sec_6662 consequently we sustain that determination we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concession of petitioners decision will be entered for respondent
